DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11 - 12, filed 5/28/2021, with respect to the art rejection of claim 51, selected subject matter of which has been incorporated into the independent claims, have been fully considered and are persuasive.  The art rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 39 - 49, 51- 77, and 80 - 81 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 39, the prior art of record, either alone or in combination, fails to teach or reasonably suggest computationally training a predictor based on a second series of measurements associated with second anatomical regions, executing the trained predictor to predict aberrations of ultrasound waves traveling through 
With respect to claim 80, the prior art of record, either alone or in combination, fails to teach or reasonably suggest computationally training a predictor based on a second series of measurements associated with second anatomical regions, executing the trained predictor to predict intensity of ultrasound waves traveling through different anatomical regions, and driving transducer elements to generate a desired ultrasound focus at a target region.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 39, 46, 64, 70, 77, and 80 are objected to because of the following informalities:  
Claim 39 is objected to because the phrase “the executing predictor” in line 16 should be amended to recite “the executing the predictor” or “the executing of the predictor.”
of the transducer elements” in order to employ consistent terminology with clear antecedent basis throughout the claims.
Claim 64 is objected to because the word “and” should be inserted in line 2 before the phrase “at least.”
Claim 70 is objected to because the word “preprocessing” in line 2 should be amended to recite “preprocess.”
Claim 77 is objected to because the word “wherein” should be inserted in line 1 before the phrase “the processor.”
Claim 80 is objected to because the phrase “the executing predictor” in line 16 should be amended to recite “the executing the predictor” or “the executing of the predictor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 - 49, 51- 77, and 80 - 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

	Claim 39 is indefinite for the following reasons: 
There is unclear antecedent basis for “values of the characteristics” in line 15. It is unclear if these are the “first values of a plurality of characteristics” recited in line 12 or some other values of other characteristics that have not been positively recited. It is therefore unclear how ‘using the first values as input to the executing the predictor’ in line 16 relates to the recitation in lines 14 - 15 that the predicting is “based on values of the characteristics.” Is the claim trying to say that the “basis” is the use of the “first values of a plurality of characteristics” as input to the trained predictor?
There is unclear antecedent basis for “first aberrations of the ultrasound waves” in line 17. It is unclear if these are “the ultrasound aberrations” recited in lines 14 - 15 or different aberrations. This confuses the relationship between the step of “executing the trained predictor to predict the ultrasound aberrations” and the clause reciting “whereby the predictor predicts first aberrations of the ultrasound waves …” It is unclear if there are two sets of predictions respectively corresponding to “aberrations” and “first aberrations of the ultrasound waves” or if the whereby clause attempts to modify the executing step, for example to set forth that the predicted ultrasound aberrations are “first” ultrasound aberrations.
There is unclear antecedent basis for “the predicted aberrations” in the last line. It is unclear if these are the predicted “first aberrations of the ultrasound waves” in line 17 or the predicted “ultrasound aberrations” in lines 14 - 15.
As one way to overcome these rejections, examiner suggests amending the last three paragraphs of the claim to recite:
	execute the trained predictor, using the first values as input to the trained predictor, 
 whereby the predictor predicts, based on the first values, first aberrations of the ultrasound waves traveling through the first anatomical regions; and
	drive the transducer elements to compensate for the predicted first aberrations.

	Claim 47 is indefinite because there is insufficient antecedent basis for “the ultrasound aberrations predicted using a model.” Firstly, no ultrasound aberrations have been set forth as having been “predicted using a model.” Secondly, if the claim intends to refer to previously recited ultrasound aberrations, it is unclear whether the reference is to “the ultrasound aberrations” recited in lines 14 - 15 of claim 39 or to the “first aberrations of the ultrasound waves” in line 17 of claim 39.

	Claim 64 is indefinite because it attempts to describe details of preprocessing the first series of measurements, but no preprocessing of the first series of measurements has been positively recited in any claim from which claim 64 depends.  

	Claim 65 is indefinite because the phrase “second series of images” is improper ordinal numbering, as no “first series of images” has been positively recited in any claim from which claim 65 depends. The “first series of images” is recited in claim 41. It is unclear how the claimed series of images may be a “second” such series. 

	Claim 66 is indefinite for the following reasons: 
There is insufficient antecedent basis for “determined rotation angles.” The “determined rotation angles” have been recited in claim 65, rather than in a claim from which claim 66 depends.
The phrase “third series of images” is improper ordinal numbering, as no “first series of images” or “second series of images” have been positively recited in any claim from which claim 66 depends. The “first series of images” is recited in claim 41. The “second series of images” is recited in claim 65. It is unclear how the claimed series of images may be a “third” such series. 

Claim 67 is indefinite because there is insufficient antecedent basis for “the second series of images.” The “second series of images” is recited in claim 65, rather than in any claim from which claim 67 depends.
	
	Claim 75 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the characteristics of the first anatomical regions” in line 2. The characteristics have not been set forth as being “of the first anatomical regions.” It is unclear if the claim intends to refer to the characteristics recited in claim 39 or to set forth different characteristics. 
There is insufficient antecedent basis for “the ultrasound waves traveling therethrough” in lines 4 - 5. Examiner suggests removing the word “the” from this limitation. 

	Claim 77 is indefinite because there is unclear antecedent basis for “a second series of measurements” in lines 3 - 4. Examiner suggests referring to “[[a]] the second series of measurements,” instead.

	Claim 80 is indefinite for the following reasons: 
There is unclear antecedent basis for “values of the characteristics” in line 15. It is unclear if these are the “first values of a plurality of characteristics” recited in line 12 or some other values of other characteristics that have not been positively recited. It is therefore unclear how ‘using the first 
There is unclear antecedent basis for “a first ultrasound intensity” in line 17. It is unclear if this is “the ultrasound intensity” recited in lines 14 - 15 or a different intensity. This confuses the relationship between the step of “executing the trained predictor to predict the ultrasound intensity” and the clause reciting “whereby the predictor predicts first ultrasound intensity of the ultrasound waves …” It is unclear if there are two sets of predictions respectively corresponding to “the ultrasound intensity” and “a first ultrasound intensity” or if the whereby clause attempts to modify the executing step, for example to set forth that the predicted ultrasound intensity is a “first” ultrasound intensity.
As one way to overcome these rejections, examiner suggests amending lines 14 - 18 of the claim to recite:
	execute the trained predictor, using the first values as input to the trained predictor, 
whereby the predictor predicts, based on the first values, a first ultrasound intensity of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793